DETAILED ACTION
Objection to Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed, for example, “An edge computing architecture to handle large volumes of data” (see para [0003, 0005] of the Specification.)
Claim Objections
Claims 21 and 30 are objected to because of both claims recite the same limitations.  Appropriate correction is required.

22. (New) The edge computing system of claim 21, further comprising a historian module; wherein the historian module is configured to integrate plant data with event, summary, production and configuration information.
30. (New) The edge computing system of claim 21, further comprising a historian module; wherein the historian module is configured to integrate plant data with event, summary, production and configuration information.
Claim Rejections - 35 USC § 102
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-28 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malladi et al. (US20180300124A1).
Regarding claim 21, Malladi discloses an edge computing system comprising (Fig 4 and para [0007, 0061] show an edge computing platform that is between IOT device sensors 409 and cloud 412): 
an edge module comprising at least one processor and at least one non-transitory computer readable medium, the at least one non-transitory computer readable medium comprising instructions stored thereon that when executed cause the edge module to ((para [0200]): 
transmit, by the at least one processor, various types of data [aggregate data] related to at least one device or component of an industrial process to a cloud platform (para [0007] shows the edge 
receive, by the at least one processor, analyzed process related data from the cloud platform (para [0129] shows sensor data can be sent to the cloud for further analysis; para [0061] shows the cloud platform can include edge provisioning and orchestration 443; para [0070] shows the cloud platform to remotely configure and manage the edges; cloud services include deploying analytics expressions, deploying applications to the edge; the cloud platform translates machine learning models developed in the cloud into sensor expressions that can be received and executed at the edge), and 
download, by the at least one processor, asset data [sensor expressions] from the cloud platform (para [0070] shows the cloud platform to remotely configure and manage the edges by translate machine learning models developed in the cloud into sensor expressions that can be received and executed at the edge); 
wherein the asset data comprises behavior [patterns] and rules from the cloud platform (para [0142] shows data analytics includes an expression language for rules; para [0065-0066] shows the edge device can immediately use rules on the multitude of the incoming sensor streams of data to prevent failure; para [0151] shows automatic discovery of pattern events by continuously executing expressions; para [0164] shows the software apparatus matches patterns in the semantics and creates a scored list of matched elements); and 
wherein the edge module is configured to analyze the process related data independently of the cloud platform once the asset data is downloaded (para [0207] shows some benefits of using the edge computing platform system include applying expression engine for big data analysis by normalizing and aggregating measurements and compare them to a specification; para [0011] shows edge intelligence extends data processing and analytics closer to the edge where the IoT devices reside rather than sending all data to a distant centralized cloud, e.g. the edge module is configured to analyze the process related data independently of the cloud platform.)

Regarding claims 22 and 30, Malladi as applied to claim 21 discloses a historian module; wherein the historian module is configured to integrate plant data with event [failure], summary [report], production and configuration information (para [0226-0227] shows analyze historical information to identify patterns to enable technicians to detect cavitation or schedule maintenance before failure; para [0192] shows to report detailed metrics on the performance and availability; para [0094] shows edge intelligence required to ensure maximum production and safety; para [0063] shows managing edge deployment of configurations, apps, and analytics expressions.)

Regarding claims 23 and 31, Malladi as applied to claims 22 and 30 discloses the historian module is configured to enable a user to receive, store, and transmit data or data streams (para [0230] shows six month or more of historical and real-time data collected; para [0065] shows an “edge” solutions may support ingesting of sensor data into a local storage repository with the option to publish the unprocessed data to a cloud environment for offline analysis.)

Regarding claims 24 and 32, Malladi as applied to claims 22 and 30 discloses the historian module is configured to analyze process related data stored in an operational historian database and transform the process related data into reports (para [0226-0227] shows analyze historical information to identify patterns to enable technicians to detect cavitation or schedule maintenance before failure. Historical analysis includes: Analyze time-series measurements to identify patterns for cavitation events; para [0192] shows this agent measures and reports detailed metrics on the performance and availability of the application.)

Regarding claims 25 and 33, Malladi as applied to claim 24 and 31 discloses the reports include information about a detected pattern (para [0164] shows the software apparatus matches patterns in the semantics expressed by application developers and creates a scored list of matched elements; para [0192] shows this agent measures and reports detailed metrics on the performance and availability of the application.)

Regarding claim 26, Malladi as applied to claim 21 discloses the at least one non-transitory computer readable medium comprising further instructions stored thereon that when executed cause the edge module to: download, by the at least one processor, configuration data from the cloud platform (para [0070] shows the cloud platform to remotely configure and manage the edges.)

	Regarding claim 27, Malladi as applied to claim 21 discloses the at least one non-transitory computer readable medium comprising instructions stored thereon that when executed cause the edge module to: assign, by the at least one processor, the edge module [edge computing platform] to an edge computing device [edge gateway] (para [0061] shows an edge computing platform 406 typically running on an edge gateway.)

Regarding claim 28, Malladi as applied to claim 27 discloses the instructions cause the at least one edge module to assign itself to an edge computing device even when the edge computing device is offline (para [0061] shows an edge computing platform 406 typically running on an edge gateway; para [0065] shows an “edge” solutions may support ingesting of sensor data into a local storage repository for offline analysis.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi in view of Carta (WO2018225107A1).
Regarding claim 29, Malladi discloses an edge computing system comprising (Fig 4 and para [0007, 0061] show an edge computing platform that is between IOT device sensors 409 and cloud 412): 
a cloud platform configured to store asset data [sensor expressions] comprising behavior [pattern] and rules for analyzing attributes of at least one device of an industrial process (para [0070] shows the cloud platform develops sensor expressions that can be received and executed at the edge; para [0142] shows data analytics includes an expression language for rules;  para [0065-0066] shows edge computing platform can immediately use rules on the multitude of the incoming sensor streams of data to prevent failure; para [0151] shows automatic discovery of pattern events by continuously executing expressions; [Abstract] shows storing results of expressions in a cloud storage); 
at least one edge module comprising at least one processor and at least one non-transitory computer readable medium (para [0200]), the at least one non-transitory computer readable medium comprising instructions stored thereon that when executed cause the at least one edge module to (Fig 4 and para [0007, 0061] show an edge computing platform that is between IOT device sensors 409 and cloud 412): 
transmit, by the at least one processor, data related to at least one device or component of an industrial process to the cloud platform (para [0007, 0063] shows the edge computing platform allows publishing of aggregate data to cloud to further machine learning; para [0070] shows the cloud platform will also be able to translate machine learning models developed in the cloud into sensor expressions that can be executed at the edge; para [0065] shows “edge” solutions may support ingesting of sensor data into a local storage repository with the option to publish the unprocessed data to a cloud environment for offline analysis), 
receive, by the at least one processor, analyzed process related data from the cloud platform (para [0129] shows sensor data can be sent to the cloud for further analysis; para [0061] shows the cloud platform can include edge provisioning and orchestration 443; para [0070] shows the cloud platform to remotely configure and manage the edges; cloud services include deploying analytics expressions, deploying applications to the edge; the cloud platform translates machine learning models developed in the cloud into sensor expressions that can be received and executed at the edge), and 
download, by the at least one processor, the asset data [sensor expressions] from the cloud platform (para [0070] shows the cloud platform to remotely configure and manage the edges by translate machine learning models developed in the cloud into sensor expressions that can be received and executed at the edge.)

Malladi discloses an “edge” solutions may support ingesting of sensor data into a local storage for offline analysis but fails to explicitly teach once the asset data is downloaded the at least one edge module is configured to operate locally and continue to function if disconnected from the cloud platform.
However, Carta discloses once the asset data [predetermined threshold]  is available the at least one edge module [gateway] is configured to operate locally and continue to function if disconnected from the cloud platform (page 3 lines 24-25] shows an IoT network made up of sensors; [page 4 lines 11-12] shows each gateway communicating directly with a cloud platform; [page 10 lines 4-5] shows it is possible to connect to the gateway up to a maximum number of 24 other sensors; [page 9 lines 19-21] shows in case of failure of the cloud platform (3), each single gateway is able to send 20 alarm signals ( email, sms, social notifications) autonomously after detecting the excess of predetermined threshold values.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edge gateway in Malladi (para [0061]) with the gateway in Carta ([page 2 lines 11-12]) in order to ensure the redundancy of the alert system (Carta; [page 9 lines 21-22]).

Regarding claim 34, Malladi-Carta as applied to claim 29 discloses the at least one non-transitory computer readable medium comprising further instructions stored thereon that when executed cause the at least one edge module to: download, by the at least one processor, configuration data from the cloud platform (Malladi; para [0070] shows the cloud platform to remotely configure and manage the edges.)

	Regarding claim 35, Malladi-Carta as applied to claim 29 discloses the at least one non-transitory computer readable medium comprising instructions stored thereon that when executed cause the at least one edge module to: assign, by the at least one processor, the at least one edge module to an edge computing device (Malladi; para [0061] shows an edge computing platform 406 typically running on an edge gateway.)

Regarding claim 36, Malladi-Carta as applied to claim 35 discloses the instructions cause the at least one edge module to assign itself to an edge computing device even when the edge computing device is offline (para [0061] shows an edge computing platform 406 typically running on an edge gateway; para [0065] shows an “edge” solutions may support ingesting of sensor data into a local storage repository for offline analysis. Carta; [page 9 lines 19-21] shows in case of failure of the cloud platform (3), each (edge) gateway is able to send 20 alarm signals (email, sms, social notifications) autonomously after detecting the excess of predetermined threshold values.)
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thireault (US20130080626A1) describes an “Edge-based resource spin-up for cloud computing” (Title and Figs 6A-6B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442